Case 2:20-cv-10058-PD Document 19 Filed 08/20/21 Page 1 of 1 Page ID #:3408




 1                                        JS-6
 2
 3                       UNITED STATES DISTRICT COURT
 4                     CENTRAL DISTRICT OF CALIFORNIA
 5
 6
     ALONA LARAYNE BARNES,                 ) Case No: 2:20-CV-10058-PD
 7                                         )
                                           ) JUDGMENT
 8               Plaintiff                 )
                                           )
 9         v.                              )
                                           )
10   KILOLO KIJAKAZI, Acting               )
     Commissioner of Social Security,      )
11                                         )
                 Defendant.                )
12
13
14         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
     Four of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order of
16
     Remand.
17
18
19
     DATE: August 20, 2021
20
                                   THE HONORABLE PATRICIA DONAHUE
21
                                   United States Magistrate Judge
22
23
24
25
26

                                          -1-
